Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 2nd, 2022 have been fully considered but they are not persuasive.
With respect to the claim interpretation rendering certain terms interpreted under 35 USC 112(f) as previously pointed out, the cancellation of the virus detection and classification subsystem and cloud based collaboration system overcomes their respective interpretation.  However, even as amended, the terms electron optical sub-systems and sample management sub-systems are still necessarily interpreted under 35 USC 112(f).  The additional language introduced to the claim by amendment defines the electron optical subsystem to include a column chamber with a column slit valve.  The functional language coupled to the generic placeholder electron optical sub-system includes the function of having a large field of view and instant magnification switching for rapidly scanning a virus sample.  The structure added to the claim is insufficient to carry out this function.  Turning to the disclosure, the corresponding structure is noted at [00141] which states the instant magnification switching is at least partially made possible by the two or more co-condensers configured to coherently focus the beam to the same cross over point with different magnification rates.  Therefore, the claim as amended does not provide sufficient structure to carry out the claimed function and remains interpreted in view of 35 USC 112(f).  
With respect to the interpretation of the sample management sub-systems under 35 USC 112(f), neither the amendment to the EOS element preceding it, nor the reference to the slit valve provide sufficient structure to carry out the claimed function ascribed the term requiring automatically loading virus samples through the column slit valve into an EOS and unloading virus samples from the EOS through the column slit valve after scanning.  This term remains interpreted under 35 USC 112(f) because the claim lacks sufficient structure for carrying out the recited functions.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Electron optical sub-systems in claim 1-10, and 18-40.  The description at [0081-0082] is interpreted under this heading as corresponding to the structure to which the term is directed.
Sample management sub-systems in claim 1 and 25-40.  The term is interpreted to correspond to the structure discloses at [0076-0077].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Having removed by amendment the terms which are not sufficiently disclosed or described by amendment, the Applicant has overcome the rejection of claims 1-17 under 35 USC 112(a),(b) rendering them allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, by way of amendment the Applicant has struck the contents of claim 25 and incorporated the contents of claim 26 into the claim.  Claim 25 is a method claim and states in the preamble that the claim recites a method of using the apparatus of claim 1.  The body of the claim refers to the structure of the apparatus of claim 1, reciting process steps relying on the apparatus limitations contained in claim 1.  The preamble of claim 25 referring to the apparatus of claim 1 is limiting in this case because it plainly states the claim is directed toward a method of using the apparatus of claim 1.  Claim 25 recites steps which rely on, for example, the sample grid, grid adapter, and adapter cartridges recited in claim 1.  Since claim 25 contains both the product and process using the product in the same claim, claim 25 is rendered indefinite as plainly stated in MPEP 2173.05(p)(II), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC 112(b)…”.
Regarding claims 27-31, claims 27-31 are similarly rejected under this heading by virtue of their dependency and because they similarly recite both an apparatus and method step of using the apparatus.  For example, each of claims 28-31, following the preamble, recite a method step including a positively recited step such as “moving”, “removing”, or “deflecting” steps.  These claims then recite wherein clauses describing the structure of the apparatus recited in claim 1.  Claim 28, as an example, includes the wherein clause reciting “wherein the specimen stage has an empty space as a receptacle for accommodating the specimen table” and “wherein an objective lens has a planar surface configured for the specimen table to sit on and slide on”.  While not exhaustive, these limitations both structural and functional recite features of the apparatus and further comingle method and apparatus in the respective claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881